Citation Nr: 1734307	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-operative residuals of a thymoma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 through September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2016, the Board denied the Veteran's claim.  The Veteran subsequently sought appeal of that denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, counsel for the Veteran and the VA Secretary (the parties) filed a Joint Motion for Remand (JMR) in which they asked that the Court vacate the Board decision and remand the issue on appeal to the Board for further development consistent with arguments set forth by the parties in the JMR.  The JMR was granted by the Court.  The matter now returns to the Board for further action consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties note that the record does not include various records from treatment received by the Veteran at the VA Medical Center (VAMC) in Asheville, North Carolina prior to November 1984.  Specifically, the parties noted that the claim file did not contain a copy of a pathology report prepared at VAMC Asheville sometime prior to November 1984; treatment records from the Oncology Department at VAMC Asheville dated prior to November 1984; and, a report from x-rays of the Veteran's chest that were purportedly taken approximately a year before the Veteran's surgery to remove his thymoma in November 1994.  Further, the parties assert, the record does not include records for treatment received by the Veteran at VAMC Asheville from September 1982 through October 1984, which had previously been of record at the time that the RO issued a February 1989 rating decision.  In summary, the parties state, VA must make efforts to obtain the records for "any and all post-service VAMC Asheville medical records prior to October 1984."

The parties assert further that VA must seek a new medical opinion concerning the etiology of the Veteran's thymoma.  Specifically, they state, VA must seek opinions as to whether: 1) the Veteran's thymoma was malignant; 2) the thymoma was manifest during the Veteran's active duty service; and, 3) the thymoma was manifest within one year from his separation from service in September 1982.

The Board is compelled to remand the matter at this time for the foregoing development.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of a joint motion for remand).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his thymoma and residuals associated with the removal of his thymoma since December 2015, and if so, assist him in obtaining it.  Relevant VA treatment records dated from December 2015 through the present should also be associated with the record.

2.  Obtain the records for any and all VA treatment received by the Veteran at the VAMC in Asheville, North Carolina prior to November 1984.  The RO should ensure specifically that the following records are obtained:

a) a report from conducted of the Veteran's thymoma prior to November 1984;

b) records pertaining to treatment received by the Veteran at the Oncology Department at the VAMC in Asheville prior to November 1984;

c) a report from chest x-rays that were taken of the Veteran approximately one year before his November 1984 surgery to remove his thymoma; and

d) records for VA treatment received by the Veteran at the VAMC in Asheville from September 1982 through October 1984, which had served as part of the RO's basis for its decision in a February 1989 rating decision.

If such records are not available, a notation to that effect, stating the steps undertaken to obtain the records being sought and a statement as to the reasons why those records are unavailable, should be inserted into the claim file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the claim file should be forwarded to an appropriate VA physician for his or her review.  Based upon review of the claim file, the designated VA physician should answer the following medical questions:

a) is it at least as likely as not (i.e., at least a 50 percent probability) that the thymoma that was removed from the Veteran in 1984 was malignant?

b) is it at least as likely as not that the thymoma that was removed from the Veteran in 1984 had its onset or was manifest during his active duty service?

c) is it at least as likely as not that the thymoma that was removed from the Veteran in 1984 was manifest within one year from his separation from service in September 1982?

The examiner should provide a complete rationale for all expressed opinions, including citation to any relevant facts, evidence, or medical principles.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should indicate that expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

The examiner should express all findings, diagnoses, opinions, and supporting rationale in a typewritten report that is associated with the record.

If determined necessary, schedule the Veteran to attend a new VA examination. The claims file and a copy of this remand should be provided to the examiner for review.  The examiner should be asked to review the claims file. Based upon the examiner's review of the claims file and the findings from the examination, the examiner should provide opinions as to the medical questions posed above.  That examiner should provide the requested opinions and detailed rationale in a typewritten report.

4.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




